Title: To James Madison from Louis-Marie Turreau de Garambouville, 6 October 1807
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Baltimore le 6. Octobre 1807.

Les derniers evenements suivis dans l’affaire des Héritiers de M. de Beaumarchais engagent également les deux Gouvernements, et doivent faire désirer à leurs Agents respectifs qu’une prompte détermination mette un terme aux longues discussions qu’elle a fait naître.
Il m’est pénible de vous répéter, Monsieur, que le Gouvernement Français, dont on a provocqué l’intervention par la Nature des moyens employés par faire rejetter la demande des réclamants, verrait avec peine que la déclaration authentique de Son Ministre n’eût pas abrege des délais auxquels il Serait impossible aujourd’hui d’assigner une cause légitime.
J’ai donc l’intime persuasion, que le rapport demande au Pouvoir Exécutif relativement à l’affaire des Héritiers Beaumarchais sera une des premières communications addressées au Congrès prochain.  J’attendrai votre réponse, Monsieur, pour rendre à mon Gouvernement le compte qu’il exige de moi au Sujet d’une affaire qu’il croyait terminée.  Agreez, Monsieur, une nouvelle assurance de ma haute considération.

Turreau

